IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00349-CR
No. 10-08-00350-CR
 
Neenah Caron Pino,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
at Law No. 2
Johnson County, Texas
Trial Court Nos. M200800395
and M200800396
 

ABATEMENT ORDER

 




            Before the Court is
Appellant’s motion in each appeal requesting an abatement of the appeal for
entry by the trial court of findings of fact and conclusions of law in
connection with that court’s denial of Appellant’s suppression motion.  We will
grant the motion in each appeal and abate.
            When the losing party on a
motion to suppress requests findings of fact and conclusions of law, the trial
court is required to make them.  State v. Cullen, 195 S.W.3d 696, 698-99
(Tex. Crim. App. 2006); Blocker v. State, 231 S.W.3d 595, 596 (Tex. App.—Waco 2007, order, no pet.) (per curiam).  The “efficient administration of
justice will be served by a requirement that trial judges respond to a request
for findings of fact and conclusions of law.”  Cullen, 195 S.W.3d at 699;
Blocker, 231 S.W.3d at 596.
            Appellant orally requested
the court to make findings of fact and conclusions of law at the suppression
hearing.  See Blocker, 231 S.W.3d at 596-98.  Because the trial court
did not make the required findings and conclusions, we abate this appeal for that
court to enter findings of fact and conclusions of law regarding the denial of
the motion to suppress.  Id. at 598.
            The trial court shall,
within 30 days after the date of this Order, make appropriate orders and findings
of fact and conclusions of law and deliver them to the trial court clerk.
The trial court clerk shall, within 45
days after the date of this Order, prepare a supplemental clerk’s record
containing all orders and findings of fact and conclusions of law that the
trial court renders or makes and file the supplemental clerk’s record with the
Clerk of this Court.
PER CURIAM
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal abated
Order issued
and filed June 24, 2009
Do not publish
[CR25]